Order, Supreme Court, New York County (Helen E. Freedman, J.), entered on or about August 25, 2004, which denied defendant Goodyear’s motion for summary judgment, and order, same court and Justice, entered November 22, 2004, which granted Goodyear’s motion to reargue but adhered to the prior ruling, unanimously affirmed, without costs.
Contrary to Goodyear’s contentions, the deposition testimony of a deceased plaintiff in another action was admissible in opposition to its motion for summary judgment (see generally State of New York v Metz, 241 AD2d 192 [1998]). This testimony was sufficient to defeat the motion because it offered facts and *126conditions from which Goodyear’s liability could reasonably be inferred. In particular, it showed that the deponent had worked on at least one of the same ships as plaintiff during the period of his alleged exposure to asbestos fibers, and his testimony placed the use of asbestos gasket material in the area where plaintiff worked and identified the brand associated with Goodyear’s product as one of the brands in use on the ships at the time. Concur—Buckley, P.J., Mazzarelli, Ellerin, Williams and Sweeny, JJ.